           Case 2:18-cv-03034-WBS-JDP Document 30 Filed 02/23/21 Page 1 of 1


     DANIEL MALAKAUSKAS, Cal. Bar No.: 265903
 1
     MALAKAUSKAS LAW, APC
 2   7345 South Durango Drive
     Suite B-107-240
 3   Las Vegas, NV 89113
     Tel: 866-790-2242 / Fax: 888-802-2440
 4
     daniel@malakauskas.com
 5
     Attorney for Plaintiff: Cynthia Hopson
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9
                                         SACRAMENTO DIVISION
10                                                         Case No.: 2:18-CV-03034-WBS-EFB
     CYNTHIA HOPSON,
11
                          Plaintiff,
12                                                         ORDER GRANTING REQUEST FOR
     v.                                                    EXTENSION TO FILE DISMISSAL
13                                                         DOCUMENTS
14
     THE CHICKEN BARN, INC., as an entity
15   and doing business as "Chicken Barn", SEE'S
     CANDY SHOPS, INCORPORATED, as an
16   entity and doing business as "See's Candies",
17   McHENRY-MODESTO, A CALIFORNIA
     LIMITED PARTNERSHIP, and DOES 1-50,
18   Inclusive,
19                        Defendant.

20                                                   ORDER:
21          IT IS HEREBY ORDERED, Good Cause Shown, that the Parties be granted an additional
22   thirty (30) days to file Dismissal Documents to no later than March 19, 2021.            The Status
23   Conference is continued from March 1, 2021 to March 29, 2021 at 1:30 p.m.
24   Dated: February 22, 2021
25
26
27
28




                       Order Granting Request for Extension to File Dispositional Documents
                                                                                                      1
